     Case 2:11-cr-00296-WBS Document 1022 Filed 05/12/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT

 9                      EASTERN DISTRICT OF CALIFORNIA
10                                ----oo0oo----
11

12   UNITED STATES OF AMERICA,               No. 2:11-CR-0296 WBS

13                Plaintiff,

14        v.                                 ORDER

15   JUN MICHAEL DIRAIN,

16                Defendant.

17

18                                ----oo0oo----

19             Defendant Jun Michael Dirain has filed a motion for

20   reduction of his sentence to time served, or in the alternative

21   for an order recommending to the Warden of the United States

22   Prison at Atwater that defendant serve the remainder of his

23   sentence in home detention. (Docket No. 1021.)

24             Pursuant to the provisions of 18 U.S.C. §

25   3582(c)(1)(A)(i), after a defendant has fully exhausted his

26   administrative remedies, the court may reduce his term of

27   imprisonment if it finds extraordinary and compelling reasons

28   warranting such a reduction.     Defendant’s request here is based
                                         1
     Case 2:11-cr-00296-WBS Document 1022 Filed 05/12/20 Page 2 of 3

 1   upon his allegation that he is about to complete service of his

 2   sentence at USP Atwater on June 1, 2020, and the Warden has

 3   required that all prisoners be housed in solitary confinement for

 4   two weeks before they are released.      This requirement is

 5   apparently to protect the public from the spread of the Covid-19

 6   virus by any released prisoner.

 7               The court does not find that the potential that

 8   defendant may have to spend two weeks separated from the other

 9   prisoners, in a cell ordinarily used for punishment, in order to
10   combat the spread of a deadly virus, constitutes an extreme or
11   compelling reason for reduction of his six-month sentence to time
12   served.   In the fight against this virus, countless Americans,
13   many of them senior citizens who live alone, have been required
14   by state or local government officials to remain in their homes,
15   or even on stranded cruise ships, isolated from their loved ones,
16   indeed from all human contact, for terms longer than two weeks.
17   Like defendant, many of them had not tested positive for the
18   coronavirus.   That defendant must suffer in this pandemic along
19   with everyone else does not justify reducing his already short
20   sentence.

21               Nor does the court choose to exercise its discretion to

22   recommend to the Warden that defendant serve the last two weeks

23   of his sentence in home detention.      A policy of isolating

24   prisoners for two weeks before they are to be released, if that

25   is in fact the policy, does not appear to this court to be

26   unreasonable under the current unprecedented circumstances.

27   “Authority to determine place of confinement resides in the

28   executive branch of government and is delegated to the Bureau of
                                         2
     Case 2:11-cr-00296-WBS Document 1022 Filed 05/12/20 Page 3 of 3

 1   Prisons.”   United States v. Ceballos, 671 F.3d 852, 855 (9th Cir.

 2   2011) (citations omitted).     The court will defer to the authority

 3   of the executive branch in this decision.

 4               IT IS THEREFORE ORDERED that defendant Jun Michael

 5   Dirain’s Emergency Motion to Reduce Sentence or for

 6   Recommendation of Home Detention (Docket No. 1021) be, and the

 7   same hereby is, DENIED.

 8   Dated:   May 12, 2020

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                         3
